Citation Nr: 1754332	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  09-46 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable rating for gastroesophageal reflux disease prior to June 15, 2015 and a rating in excess of 10 percent from that date.  

2.  Entitlement to service connection for cervical spine disability.

3.  Entitlement to service connection for lumbar spine disability.

4.  Entitlement to service connection for left shoulder disability.

5.  Entitlement to service connection for wrist disability, including carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971 and from August 1981 to June 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in October 2016 for further development.

The Veteran presented testimony at an RO hearing in November 2007, and a transcript of the hearing is associated with his claims folder.  

The issues of service connection for cervical and lumbar spine, left shoulder, and bilateral wrist disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Since the time of the November 2004 claim, the evidence demonstrates two or more symptoms for a 30 percent rating under Diagnostic Code 7346, of lesser severity; it does not show persistently recurrent enumerated symptoms, accompanied by related substernal or arm or shoulder pain, or considerable impairment of health.  


CONCLUSION OF LAW

The criteria for a 10 percent rating, but not higher, for gastroesophageal reflux disease from the November 2004 date of claim are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

The Veteran filed the current claim for compensation for gastroesophageal reflux disease in November 2004.  He appeals for a higher rating for his service-connected gastroesophageal reflux disease, which is rated as noncompensable prior to June 15, 2015 and as 10 percent disabling from that date, under 38 C.F.R. § 4.114, Diagnostic Code 7346, which is for hiatal hernia, a closely analogous condition.  Diagnostic Code 7346 provides:

Symptoms of pain, vomiting material weight loss and hematemesis or melena with moderate anemia; or other symptoms combinations productive of severe impairment of health, 60 percent.

Persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, 30 percent. 

With two or more of the symptoms for the 30 percent evaluation of less severity, 10 percent.  

Based on all of the evidence, including the voluminous outpatient treatment records, the Board finds since the time of the November 2004 claim, a 10 percent rating, but not higher, is warranted for the Veteran's gastroesophageal reflux disease.  The March 2005, April 2007, February 2009, and August 2015 VA examination reports demonstrate two or more symptoms for a 30 percent rating under Diagnostic Code 7346, of lesser severity.  

The reason why the evidence does not support a 30 percent or higher rating is that persistently recurrent enumerated symptoms, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, are not shown.  Likewise, other symptom combinations productive of severe impairment of health warranting a 60 percent rating are not shown.  The February 2009 VA examination report showed some fairly persistent symptoms, but no substernal or arm or shoulder pain, and the August 2015 VA examination report indicates that substernal or arm or shoulder pain and considerable impairment of health were not present.  It did so by listing the symptoms which were present and indicating that the Veteran does not have any other symptoms related to his gastroesophageal reflux disease.  It did not list substernal or arm or shoulder pain or a related considerable impairment of health as present.  Substernal or arm or shoulder pain related to gastroesophageal reflux disease is neither complained of nor shown, nor is considerable impairment of health.  As such, a rating higher than 10 percent cannot be assigned for the Veteran's gastroesophageal reflux disease for any part of the rating period.  


ORDER

A 10 percent rating, but not higher, is granted for gastroesophageal reflux disease from the November 2004 date of claim, subject to the controlling regulations applicable to the payment of monetary benefits. 



REMAND

The Veteran was treated for lumbar pain in May 1982, for chronic lumbar syndrome in June 1982, for low back pain in September 1982, for left shoulder impingement in September to October 1986, and for left shoulder pain in May 1987.  The Veteran has been diagnosed with lumbar spine degenerative disc disease and arthritis post-service, as well as left shoulder degenerative joint disease.  X-rays from January 2003 showed lumbar spondylosis.  Additionally, service connection is in effect for:  right shoulder acromioclavicular joint separation, adhesive capsulitis, bursitis, and tendinitis, status post-surgery, and the Veteran has claimed service connection for left shoulder and cervical spine disability as secondary to that right shoulder disability.  To date, there are no medical opinions of record on the matters of whether the Veteran's service-connected right shoulder disability has aggravated his current left shoulder or cervical spine disabilities, and these are required under the circumstances of this case.  See Allen v. Brown, 7 Vet. App. 439 (1995) (provides for secondary service connection for disability to the extent that it is made worse/aggravated by a service-connected disability).  There are also no medical opinions of record on the matters of whether the Veteran's current lumbar spine and left shoulder disabilities are related to service, and these are also required under the circumstances of this case, as in-service symptomatology and current diagnoses are shown.  See 38 C.F.R. § 3.159 (2016).

Next, the Board notes that in service in May 1982, the Veteran was seen for a numbness feeling in both forearms and hands.  After evaluation, the examiner felt that it was probably musculoskeletal pain and not carpal tunnel syndrome.  A May 1987 service record noted "unexplained numbness (?) on the right hand throughout the distribution of median and ulnar nerves."  A March 1992 neurological consultation noted weakness of extremities, including in the wrist.  The Veteran has been diagnosed with bilateral carpal tunnel syndrome post-service.  In light of the evidence, a VA examination is necessary as indicated below.  Id.  

On remand, to ensure a complete record, arrangements will be made to obtain any additional relevant medical evidence and incorporate it into the record.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any additional relevant VA and non-VA medical evidence and incorporate it into the record.  

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of all diagnosed cervical and lumbar spine disabilities.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination. 

Based on the examination and review of the record, the examiner should address the following:  

(a) Is it at least as likely as not (50 percent or higher degree of probability) that any cervical spine disorder diagnosed since 2007 was incurred in service?

(b) Is it at least as likely as not (50 percent or higher degree of probability) that any lumbar spine disorder diagnosed since 2004 was incurred in service?  The examiner is requested to consider and discuss as necessary the complaints of back pain in service, including those labeled "chronic."

(c) Is it at least as likely as not that any diagnosed cervical spine disorder was aggravated by (any worsening due to) the Veteran's service-connected right shoulder disorder?

If aggravation is found, the examiner should quantify the degree of aggravation, if possible.

The examiner should answer questions (a), (b), and (c) separately, to help ensure that each question is fully, clearly, and adequately answered; and should furnish detailed reasons for each opinion, specifically discussing relevant evidence and medical principles as necessary.  A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  After completion of the action in paragraph 1, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of any diagnosed left shoulder disability.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination. 

Based on the examination and review of the record, the examiner should address the following:  

(a) Is it at least as likely as not (50 percent or higher degree of probability) that any left shoulder disorder diagnosed since 2007 was incurred in service?  The examiner is requested to consider and discuss as necessary the complaints of left shoulder pain and noted bilateral shoulder impingement syndrome in service.

(b) Is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed left shoulder disorder was aggravated by the Veteran's service-connected right shoulder disorder?

If aggravation is found, the examiner should quantify the degree of aggravation, if possible.

The examiner should answer questions (a) and (b) separately, to help ensure that each is fully, clearly, and adequately answered, and should furnish detailed reasons for each opinion, specifically discussing relevant evidence and medical principles as necessary.  A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  After completion of the action in paragraph 1, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of all current right and left wrist disability, including carpal tunnel syndrome.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination. 

Based on the examination and review of the record, the examiner should address the following:  

Is it at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed left or right wrist disability, including carpal tunnel syndrome, was incurred in service?  The examiner is requested to consider and discuss as necessary the complaints of numbness and tingling in the upper extremities in service, including the record noting right sided numbness throughout the medial and ulnar distribution.

The examiner should furnish detailed reasons for each opinion, specifically discussing relevant evidence and medical principles as necessary.  A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

5.  Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


